

116 HR 8482 IH: American Food Workers Protection Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8482IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Crawford (for himself, Mr. Kelly of Mississippi, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require the Secretary of Agriculture to support the efforts of State and local governments to provide for priority testing of essential critical food and agriculture workers with respect to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the American Food Workers Protection Act.2.Identification of COVID–19 testing needs of critical food and agriculture workers(a)In generalThe Secretary of Agriculture shall—(1)adopt, for use by the Department of Agriculture in carrying out response efforts relating to, and operations during, the COVID–19 pandemic, the categorization of food and agriculture workers as essential critical infrastructure workers identified in the Guidance on the Essential Critical Infrastructure Workforce published by the Department of Homeland Security on March 28, 2020 (or a subsequent version of that guidance); and(2)coordinate with the Director of the Centers for Disease Control and Prevention and the Administrator of the Federal Emergency Management Agency to support efforts of State and local governments to provide for—(A)priority testing of essential critical infrastructure workers (as such term is used in paragraph (1)) with respect to the COVID–19 pandemic; (B)priority access to personal protective equipment, sanitizers, nonmedical-grade facial coverings, and other health-related or protective supplies necessary to safely perform essential critical infrastructure work; and(C)ensure that the Federal agency responsible for the distribution of a vaccine for COVID–19 in the United States prioritizes essential critical infrastructure workers (as such term is used in paragraph (1)) for inoculation with that vaccine.(b)ApplicationNothing in this section requires the provision of priority testing or priority access to personal protective equipment for essential critical infrastructure workers (as such term is used in subsection (a)(1)) to be prioritized over the provision of that testing or access to personal protective equipment for other individuals who are identified by the Centers for Disease Control and Prevention or any other relevant Federal, State, or local agency as having a higher priority for that testing or access to personal protective equipment, including—(1)patients;(2)healthcare workers; and(3)first responders.